t c memo united_states tax_court andrew ef blanche jr and cynthia d blanche petitioners v commissioner of internal revenue respondent docket no filed date cynthia d blanche pro_se candace m williams for respondent memorandum opinion couvillion special_trial_judge respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioners’ and federal income taxes the issues for decision are whether for and petitioners are entitled to deductions for qualified_residence_interest under sec_163 and real_property_taxes under sec_164 in connection with certain residential_real_property referred to hereafter as the foxbriar property whether petitioners are entitled to a casualty_loss deduction under sec_165 for the year with respect to the foxbriar property and whether for petitioners are entitled to a nonbusiness_bad_debt deduction under sec_166 in connection with the foxbriar property ’ some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was cibolo texas prior to the years at issue william s hewitt and his wife peggy l hewitt the hewitts were owners of residential_real_property known as the foxbriar property which was located at cibolo texas on date petitioners entered into an earnest money contract with the hewitts for the purchase of the foxbriar property the earnest money contract contained a lease option addendum the lease option pursuant to which petitioners began occupying the foxbriar property on date as lessees under the lease option petitioners were to pay to the hewitts dollar_figure per month for year commencing date and ending date of each dollar_figure monthly payment dollar_figure would unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue be credited to petitioners at the end of the option period to be applied toward the purchase_price of the property the purchase_price for the property was to be dollar_figure with a credit of dollar_figure based on the dollar_figure monthly payments by petitioners for year the closing date for the property was date additionally under the earnest money contract petitioners were required to pay earnest money of dollar_figure initially dollar_figure on date and dollar_figure on date petitioners were also required to obtain outside financing for the purchase of the foxbriar property on date a standard inspection report was completed on the foxbriar property which listed several necessary repairs despite repeated requests by petitioners to the hewitts no repairs were made to the foxbriar property during the contract period except for the roof which an insurance_company replaced in date petitioners also expended approximately dollar_figure for plumbing repairs during the contract period petitioners made all payments required under the earnest money contract however petitioners failed to purchase the foxbriar property on date the closing date the items found to not be in satisfactory condition ranged from minor problems such as a wobbly ceiling fan anda missing filter in an air return grille to more serious problems such as bowed roof structural supports and a broken diagonal roof support petitioners did not complete the purchase because they believed that the hewitts were required to repair the property in order to meet city inspection codes ’ petitioners investigated outside financing and were advised informally by two or three mortgage companies that financing would not be approved if the foxbriar property failed to meet city inspection codes to avoid what they believed would be a futile gesture petitioners never formally applied for financing and thus were never approved or denied financing the closing did not take place consequently the earnest money contract expired on date petitioners however continued in possession of the foxbriar property and continued making the dollar_figure monthly lease payments to the hewitts petitioners made their final lease payment to mrs hewitt on date during the period from date to april under the earnest money contract the hewitts were not responsible for any repairs exceeding dollar_figure in the aggregate the earnest money contract stated that on seller’s receipt of all loan approvals and inspection reports seller shall commence repairs petitioners never presented the hewitts with any loan approval the lease signed pursuant to the lease option stated that after date the lease would automatically continue on a month-to-month basis absent written notification of termination by either party as of date the payments were made out to mrs hewitt only at her instruction mrs hewitt informed petitioners that mr hewitt had left her and she had no knowledge of his whereabouts petitioners discussed with mrs hewitt the possibility of purchasing the foxbriar property in its current condition by assuming the mortgage on the property and giving mrs hewitt a dollar_figure note in addition to the earnest money previously paid under the contract that arrangement was never carried out sometime during date mrs hewitt informed petitioners that she had ceased making the mortgage payments on the foxbriar property and that the mortgage creditor lomas mortgage u s a lomas mortgage would initiate foreclosure proceedings if the delinquencies on the mortgage were not paid_by date shortly thereafter petitioners and mrs hewitt reached an agreement for purchase of the foxbriar property the terms of the agreement were petitioners would purchase the property as is petitioners would assume the unpaid mortgage balance of dollar_figure petitioners would assume any other encumbrances on the property petitioners would pay the delinguencies on the mortgage in the amount of dollar_figure and the earnest money previously paid_by petitioners would constitute additional consideration for the property an assumption_agreement and deed assumption documents were drafted and forwarded to mrs hewitt for her signature and for that of mr hewitt the assumption documents were returned to petitioners via facsimile containing only the signature of mrs hewitt with a notarized signature date of date the assumption documents were never signed by mr hewitt despite petitioners’ efforts to obtain his signature on date petitioners recorded the original of the assumption deed signed only by mrs hewitt with the county clerk of guadalupe county texas subsequently petitioners began to make substantial repairs and improvements to the foxbriar property prior to the aforesaid events on date respondent assessed a federal_income_tax liability against mr hewitt for the tax_year which as of date totaled dollar_figure plus the continuing accrual of interest on date respondent recorded a tax_lien against the foxbriar property in guadalupe county texas subsegquently respondent filed suit in the u s district_court for the western district of texas district_court case to reduce to judgment the aforementioned assessed tax_liability against mr hewitt to foreclose on the tax_lien encumbering the foxbriar property and to recover a judgment for any unpaid tax on the assessment judgment not satisfied by the sale of the foxbriar property defendants in the district_court case were petitioners mr hewitt hank wilson and the mortgage creditor lomas mortgage petitioners filed a counterclaim against mr united_states v blanche aftr 2d ustc par big_number w d tex appeal dismissed as moot 169_f3d_956 5th cir rehearing en_banc denied 184_f3d_820 5th cir cert_denied 528_us_986 hewitt for specific performance under the earnest money contract mr hewitt filed a cross-claim against lomas mortgage and petitioners alleging a conspiracy to deprive him of the foxbriar property and seeking back rental payments for petitioners’ occupancy thereof the district_court heard the case and later issued an opinion and judgment in which the district_court held that under texas law petitioners had no valid interest in the foxbriar property which would have attached before the tax_lien was filed ’ united_states v blanche supra in other words the district_court held that petitioners had no legal or eguitable title to the foxbriar property during and respondent contends that this holding by the district_court precludes petitioners from asserting deductions in this case that would depend upon petitioners' having an ownership_interest in the property on their federal_income_tax return petitioners claimed on schedule a itemized_deductions schedule a deductions of dollar_figure for real_property_taxes and dollar_figure for mortgage interest in connection with the foxbriar property additionally on form_7 the district_court did however award petitioners dollar_figure as restitution for improvements and repairs made to the foxbriar property as well as for amounts paid to cure the mortgage default in that award however was based on unjust enrichment and was not based on petitioners' having an ownership_interest in the property sales of business property petitioners claimed a deduction of dollar_figure for loss on real_estate investment northcliffe subdivision in connection with the foxbriar property on schedule a of their federal_income_tax return petitioners claimed itemized_deductions of dollar_figure for real_property_taxes and dollar_figure for mortgage interest also related to the foxbriar property in the notice_of_deficiency respondent disallowed petitioners’ itemized_deductions for mortgage interest and real_property_taxes in their entirety but allowed petitioners other unrelated itemized_deductions that did not exceed the standard_deduction for that year consequently petitioners were allowed the standard_deduction additionally for respondent disallowed the capital_loss of dollar_figure claimed by petitioners on form_4797 for respondent disallowed dollar_figure of the claimed dollar_figure mortgage interest_deduction and dollar_figure of the claimed dollar_figure real_property tax deduction respondent allowed petitioners an additional unrelated itemized_deduction however the allowed itemized_deductions did not exceed the standard_deduction for respondent allowed deductions for mortgage interest and property taxes paid in connection with the foxbriar property for august through date on the premise that petitioners became personally liable to lomas mortgage in date that year consequently petitioners were allowed the standard_deduction for petitioners did not claim a casualty_loss deduction on their federal_income_tax return however in their petition petitioners alleged they were entitled to a casualty_loss for of dollar_figure subject_to limitations in connection with the foxbriar property in an amended answer respondent affirmatively alleged that petitioners were collaterally estopped from claiming deductions relating to or attributable to the foxbriar property because the district_court ruled that petitioners had neither legal nor equitable ownership of the foxbriar property during the years at issue however petitioners were effectively denied review of the district court's judgment because it became moot on appeal and their appeal was dismissed for that reason see supra note this court therefore believes it more prudent to resolve the issues in this case on their merits rather than on the basis of collateral_estoppel the first issue for decision is whether for the years at issue petitioners are entitled to deductions for qualified_residence_interest and real_property_taxes in connection with the foxbriar property in excess of that allowed by respondent sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on -- - indebtedness sec_163 however provides that in the case of a taxpayer other than a corporation no deduction shall be allowed for personal_interest paid_or_accrued during the taxable_year sec_163 defines personal_interest to mean any interest allowable as a deduction other than inter alia any qualified_residence_interest sec_163 d thus qualified_residence_interest is deductible under sec_163 the term qualified_residence_interest is defined in pertinent part in sec_163 a as any interest_paid or accrued during the taxable_year on acquisition_indebtedness with respect to any qualified_residence of the taxpayer the indebtedness for purposes of sec_163 must in general be an obligation of the taxpayer and not an obligation of another 604_f2d_34 9th cir affg tcmemo_1976_150 84_tc_889 affd without published opinion 805_f2d_1073 d c cir 74_tc_1266 however sec_1_163-1 income_tax regs provides in pertinent part interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness in golder v commissioner supra the court_of_appeals for the ninth circuit in affirming the tax_court stated that sec_1_163-1 income_tax regs does not create an exception to the rule_of sec_163 that interest is deductible only with respect to the indebtedness_of_the_taxpayer but rather simply recognizes the economic_substance of nonrecourse borrowing additionally as required by sec_1_163-1 income_tax regs the taxpayer must be the legal or equitable owner of the property where the taxpayer has not established legal equitable or beneficial_ownership of mortgaged property the courts generally have disallowed the taxpayer a deduction for the mortgage interest see bonkowski v commissioner tcmemo_1970_340 affd 458_f2d_709 7th cir song v commissioner tcmemo_1995_446 estate of broadhead v commissioner tcmemo_1966_26 affd 391_f2d_841 5th cir this record reflects that petitioners had no legal_obligation to lomas mortgage with respect to the foxbriar property until date until such time only the hewitts in the notice_of_deficiency respondent allowed petitioners a deduction for gualified residence interest_paid by petitioners in connection with the foxbriar property from august through date however since the amount of such allowed interest_deduction coupled with the other allowed itemized_deductions for failed to exceed the standard_deduction petitioners were allowed the standard_deduction for that year were liable to lomas mortgage for payment of the mortgage on the foxbriar property moreover at least through date petitioners paid no amounts to lomas mortgage rather from date through date petitioners were making lease payments of dollar_figure per month directly to the hewitts thus it cannot be said that petitioners paid any interest on the foxbriar property at least through date petitioners contend that the dollar_figure deducted on their return for mortgage interest represents one-half of the total interest_paid on the foxbriar property for the record in this case is unclear as to how petitioners determined the amount of interest_paid on the foxbriar property for that year and the manner in which petitioners calculated that they were entitled to a deduction for one-half of that amount the record is explicit however that petitioners paid no interest on the foxbriar property during the record shows that during petitioners paid nothing more than lease payments and earnest money payments directly to the hewitts in connection with the foxbriar property ’ whether or not the hewitts used the monthly lease payments from petitioners to make mortgage payments on the foxbriar property is of no consequence in this case the federal it is notable that on schedule a of their return petitioners reported that the dollar_figure in mortgage interest for which they claimed a deduction was paid to peggy l hewitt of tacoma washington income_tax benefits of mortgage interest payments do not flow through to petitioners from the hewitts the only taxpayer entitled to a mortgage interest_deduction on the foxbriar property for is the taxpayer who actually paid the interest as the debtor to lomas mortgage petitioners were not the debtors during and did not pay the interest during that year a similar analysis applies to the deduction of real_estate_taxes for see discussion infra for petitioners claimed a deduction for all of the mortgage interest_paid on the foxbriar property during that year however through at least date petitioners paid only dollar_figure in monthly rent to mrs hewitt as discussed previously petitioners are not entitled to mortgage interest deductions or real_property tax deductions in connection with these lease payments because they did not actually pay any mortgage interest or real_property_taxes through at least date sometime after date petitioners paid dollar_figure to lomas mortgage to cure the mortgage default however if a taxpayer pays mortgage interest that accrued prior to the date upon which the taxpayer becomes the legal or equitable owner of the subject property that amount is not currently deductible see koehler v commissioner tcmemo_1978_381 moreover it is notable that the district_court awarded petitioners restitution for amounts paid to cure the mortgage default in not until date did petitioners begin making regular mortgage payments directly to lomas mortgage in connection with the foxbriar property from august through date petitioners actually paid mortgage interest and real_property_taxes on the foxbriar property respondent allowed petitioners the corresponding deductions for these payments the court deems it prudent to also examine petitioners’ ownership_interest if any in the foxbriar property during the years at issue state law determines the nature of property rights and federal_law determines the appropriate tax treatment of those rights see united_states v national bank of commerce a72 u s 461_us_677 363_us_509 thus whatever rights or interests if any petitioners held in the foxbriar property during the years at issue must be determined by applying applicable texas law it is well settled under texas law that legal_title to real_property does not pass to a purchaser under a contract of sale until the deed to the property is delivered leeson v city of houston s w tex commn app judgment adopted the record reflects that no deed to the foxbriar property was delivered to petitioners prior to date thus the court finds that petitioners had no legal_title to the foxbriar property prior to date -- - however a taxpayer becomes the equitable owner of property when he assumes the benefits_and_burdens_of_ownership see 68_tc_115 the time at which a taxpayer has assumed the benefits_and_burdens_of_ownership is a guestion of fact in each case see koehler v commissioner supra petitioners contend that they were equitable owners of the foxbriar property during both of the years at issue petitioners argue that they had an option contract with the hewitts for the purchase of the foxbriar property which became an executory_contract for sale purchase upon petitioners’ exercise of their option at that time petitioners argue they became equitable owners of the foxbriar property petitioners contend they became equitable owners of the property no later than date by their acts of signing the earnest money contract and paying the dollar_figure and dollar_figure setting the closing date and subsequent acts of making all monthly payments and paying the additional dollar_figure petitioners contend that this argument is fortified by the fact that they took possession of the property in date and maintained possession through in support of their claim to equitable_title petitioners rely on the texas supreme court case of sinclair ref co v allbritton s w 2d tex petitioners’ reliance on the sinclair ref co case is misplaced the contract at issue in sinclair ref co was a lease contract containing a purchase option clause which gave -- - the lessee a right to purchase the leased property under certain conditions and within a certain time limitation the lease contract also contained a purchase refusal clause which gave the lessor the right to notify the lessee of a third-party offer to purchase the property the lessee then had a certain time period in which to purchase the property on the same terms offered by the third party if the lessee failed to purchase the lessor then had a right to sell the property to the third party subject_to the leasehold interest of the lessee during the term of the lease which had been properly extended under the terms of the contract the lessee mailed a proper notification form stating that it exercised its purchase option four days later the lessor notified the lessee of a bona_fide purchase offer from a third party which was dollar_figure higher than the purchase option_price the issue before the court was whether the delivery of the lessee’s notice formed a vendor purchaser relationship between the parties and thus nullified the provisions of the purchase refusal clause the supreme court of texas held that under the terms of that particular lease contract the act of the lessee’s giving proper and valid notice to the lessor did create a valid and enforceable contract for a sale between the lessor and the lessee and thus the lessee upon tender of the purchase_price was entitled to specific performance under the terms of the purchase option clause in the instant case petitioners and the hewitts entered into a contract for the sale of the foxbriar property with an option for petitioners to lease the property prior to the closing date rather than an option to purchase the language of the earnest money contract bound petitioners to purchase and the hewitts to sell the foxbriar property on or before the closing date this is evidenced by the terms of the contract requiring that in the event of default on the part of the purchaser the seller could either sue for specific performance or retain the earnest money as liquidated_damages it is well settled under texas law that a contract for sale exists when the seller has both of these remedies see gala homes inc v fritz s w 2d tex civ app citing paramount fire ins co v aetna cas surety co s w 2d tex and moss v wren s w tex tabor v ragle s w 2d tex civ app broady v mitchell s w 2d tex civ app the holding in sinclair ref co v allbritton supra with respect to a purchase option ina lease contract is inapplicable to the contract for sale in the instant case sinclair ref co addresses the conditions under which a lease contract with an option to purchase becomes a contract for sale in the instant case the issue is not whether petitioners entered into a valid contract for purchase of the foxbriar property clearly they did so rather the question is whether petitioners obtained equitable_title to the foxbriar property sinclair ref co does not address that question moreover the holding in sinclair -- - ref co was made specific to the terms of the contract at issue therein and would not apply generally to all contracts particularly not to a contract for sale as existed in this case petitioners also rely on the case of 344_f2d_889 5th cir for the proposition that although legal_title to real_property does not pass to a purchaser under a contract of sale until actual delivery of a deed to the property a purchaser is vested with equitable_title from the date of the contract for sale or from the date the purchaser takes possession petitioners’ reliance on boykin is misplaced in boykin the court_of_appeals for the fifth circuit fifth circuit to which an appeal in this case would lie stated under texas law a purchaser of realty ordinarily gets equitable_title with the execution of a binding contract of sale footnote omitted of course it is often said that equitable_title does not pass where the contract is by its terms expressly conditional north texas realty construction co v lary tex civ app writ refused s w tex jur 2d specific performance sec_48 and pointing out that a contract may be conditional in its inception as to one party and unconditional as to the other that text speaks in terms of the right to specific performance not being available prior to the time the equitable_title passes ibid in other words the right to specific performance resting on an equitable right freguently measures the time the eguitable right comes into being emphasis added boykin v commissioner supra pincite under texas law a party to a contract is not entitled to specific performance where that party materially breaches the contract by failing to meet a contract requirement see cowman v allen monuments inc s w 2d tex civ app hudson v wakefield s w 2d tex in the case here petitioners materially breached the earnest money contract by failing even to attempt to obtain outside financing and thus they were not entitled to specific performance ’ since under texas law the right to specific performance resting on an equitable right measures the time the equitable right comes into being it is clear that equitable_title to the foxbriar property did not pass to petitioners prior to date moreover the facts and circumstances surrounding the contract in boykin v commissioner supra are clearly distinguishable from those in the instant case under the contract at issue in the boykin case the taxes for the current_year current rents insurance interest if any and delay rentals on oil and or gas leases were to be prorated as of the i petitioners assert that their failure to formally apply for financing resulted from the hewitt’s failure to make repairs that petitioners believed were necessary to comply with city inspection codes as stated previously supra note the earnest money contract provided that on seller’s receipt of all loan approvals and inspection reports seller shall commence repairs petitioners never presented the hewitts with any loan approval or any loan refusal because they never formally applied for financing the hewitts were required to do nothing further under the contract until petitioners applied for financing and were either approved or denied the same petitioners’ failure to apply for outside financing and to tender the purchase_price constituted a breach of the earnest money contract regardless of their reasons therefor and thus deprived them of the right to specific performance by that contract - - date of the contract rather than the closing date the purchaser agreed to lease back the property to the seller for agricultural purposes for an annual cash rent of dollar_figure which was accomplished at closing the purchaser was credited an amount of rent for the farm for the precise number of days from execution of the contract to the closing date additionally the purchaser paid interest on his note to seller from the date of the contract considering all the aforementioned facts the fifth circuit stated that the contract with the addendum and the conduct of the parties reveal that for all practical purposes the purchaser was possessed of the benefits_and_burdens_of_ownership at the critical time e execution of the contract boykin v commissioner supra pincite in sharp contrast the earnest money contract in the instant case expressly provided taxes flood and hazard insurance rents maintenance fees interest on any assumed loan and any prepaid unearned mortgage_insurance premium which has not been financed as part of any assumed loan shall be prorated through the closing date if buyer elects to continue seller’s insurance_policy it shall be transferred at closing emphasis added additionally the contract provided that if the foxbriar property was damaged or destroyed by fire or other_casualty the hewitts were to restore the property to its previous condition no later than the closing date in other words until the time of --- - closing the hewitts bore the risk of loss with respect to the property although petitioners had possession of the property as tenants or lessees they were not entitled to possession as owners until the closing date under the residential lease signed by the parties petitioners were prohibited from subleasing or assigning the foxbriar property making any improvements to the property without written permission repairing a vehicle on the property without written permission conducting any business on the property including child care permitting more than four vehicles on the property without written permission and storing a nonoperative vehicle on the property moreover the terms and conditions under which petitioners eventually purchased or attempted to purchase the property from mrs hewitt differed from those originally set out in the earnest money contract analyzing the facts of the instant case under texas law and the fifth circuit’s reasoning in 344_f2d_889 5th cir the conduct of the parties fails to suggest that petitioners for practical purposes were possessed of the benefits_and_burdens_of_ownership prior to date in determining whether the benefits_and_burdens_of_ownership have passed to a purchaser this court has often considered whether the purchasers had the right to possess the property and to enjoy the use rents and profits thereof had the - duty to maintain the property were responsible for insuring the property bore the risk of loss of the property were obligated to pay taxes assessments and charges against the property had the right to improve the property without the seller’s consent and had the right to obtain legal_title at any time by paying the balance of the purchase_price see 77_tc_708 ryan v commissioner tcmemo_1995_579 petitioners had the right to possess the property but were prohibited from renting out or subleasing the property petitioners had a duty as lessees to maintain the property in a reasonable condition and to repair certain damage caused by them however petitioners were not required to insure the property or bear the risk of loss petitioners were not obligated to pay taxes assessments or charges against the property nor did they have the right to improve the property without written consent analyzing these factors petitioners did not possess the benefits_and_burdens_of_ownership prior to date see also koehler v commissioner tcmemo_1978_381 on this record the court finds that petitioners were mere lessees of the foxbriar property and did not have the benefits_and_burdens_of_ownership so as to make them equitable owners of the property until date the time at which they assumed liability to lomas mortgage thus on this record the court - - holds that petitioners held no legal or egquitable title to the foxbriar property prior to date petitioners’ lack of any legal or equitable ownership_interest in the foxbriar property prior to date precludes their entitlement to a deduction for qualified_residence_interest under sec_163 during this time as stated previously sec_1_163-1 income_tax regs requires that the taxpayer be the legal or equitable owner of the property that same rationale applies to the real_estate property taxes real_property_taxes are generally deductible in the taxable_year within which they are paid_or_accrued see sec_164 however no deduction is allowed to the extent that real_property_taxes are treated as imposed on another taxpayer see sec_164 sec_1_164-1 income_tax regs loria v commissioner tcmemo_1995_420 as stated earlier petitioners held no legal or equitable_title to the foxbriar property prior to date moreover there is no evidence in the record to suggest that the real_property_taxes at issue were paid_by or imposed on anyone other than the hewitts through date in the notice_of_deficiency respondent allowed petitioners a deduction for real_property_taxes paid_by petitioners in connection with the foxbriar property from aug through date however since the amount of such allowed property_tax deduction coupled with the other allowed itemized_deductions for failed to exceed the standard_deduction petitioners were allowed the standard_deduction for that year -- - consequently the court holds that for the years at issue petitioners are not entitled to deductions for qualified_residence_interest or real_estate_taxes in connection with the foxbriar property in excess of that allowed by respondent for respondent is sustained on this issue the second issue for decision is whether petitioners are entitled to a casualty_loss deduction for in connection with the foxbriar property in date the swimming pool located on the foxbriar property was damaged due to excessive rains and flooding this damage was not repaired until when petitioners expended dollar_figure to repair the damage and make further improvements to the pool as a part of its judgment the district_court ordered that petitioners be reimbursed from the foreclosure proceeds of the foxbriar property dollar_figure which would prime the federal_tax_lien that award included the following amounts relating to petitioners’ claimed casualty_loss pool improvements repair dollar_figure fence repair replacement dollar_figure yard clearing cleaning dollar_figure total dollar_figure the invoice from the pool company states that petitioners paid dollar_figure for repairs and improvements to the pool petitioners also submitted invoices for dollar_figure for fence installation dollar_figure for yard cleaning around yard and pool and dollar_figure for trash hauling the court does not consider these expenses as repairs to the pool particularly since clean site was a task included in the contract with the pool company - - for the year petitioners did not claim a casualty_loss on their return however in their petition they alleged entitlement to a casualty_loss deduction of dollar_figure subject_to limitations on brief petitioners claimed this item to be dollar_figure as allowed by the district_court the record contains assertions by petitioners that the district_court award was discharged in bankruptcy by mr hewitt however no evidence was presented to show any such bankruptcy discharge of this debt or the timing thereof moreover no evidence was presented to show whether the proceeds from the foreclosure sale satisfied this claim that primed the federal_tax_lien sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in particular sec_165 allows a deduction to an individual for loss of property not connected with a trade_or_business or a transaction entered into for profit if such loss arises from fire storm shipwreck or other_casualty or from theft personal casualty or theft losses are deductible only to the extent that the loss exceeds dollar_figure and percent of adjusted_gross_income see sec_165 and such losses moreover are deductible as itemized_deductions on schedule a of the taxpayer's return in this case petitioners do not contend that the subject property was ever used in a trade_or_business or a transaction entered into for profit - - a loss may be deducted only by the taxpayer who sustained it if the taxpayer is not the owner of the property the taxpayer generally cannot claim a deduction for a casualty_loss relating to that property see wayno v commissioner tcmemo_1992_53 affd without published opinion 12_f3d_1111 9th cir this court has held that petitioners held no legal or equitable_title to the foxbriar property during either of the years at issue this includes the swimming pool located on the foxbriar property moreover the measure of a casualty_loss as provided by sec_1_165-7 income_tax regs is generally the lesser_of the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis prescribed in sec_1_1011-1 income_tax regs for determining loss from the sale_or_other_disposition of the property the taxpayer bears the burden of proving the amount of his basis see 46_tc_751 affd on other issues 387_f2d_420 8th cir a loss cannot be computed where the taxpayer’s basis in the property is not proven see id fisher v commissioner tcmemo_1986_ sec_1_165-1 income_tax regs petitioners held no basis in the foxbriar property during the year in which the damage to the swimming pool occurred moreover the record is devoid of any evidence that would tend to indicate petitioners -- p7 - made any capital_expenditure in connection with the foxbriar swimming pool prior to petitioners rely on revrul_73_41 1973_1_cb_74 for the proposition that casualty_loss deductions can be allowed to mere lessees petitioners’ reliance on this revenue_ruling is misplaced the taxpayer in the cited revenue_ruling was a lessee of residential property who under the terms of the lease was required to surrender the property in good condition at the termination of the lease a fire severely damaged much of the property just prior to the lease expiration and the taxpayer failed to surrender the property in good condition the taxpayer denied liability for the damage and the lessor sued a judgment was rendered against the taxpayer the ruling held that the loss sustained upon payment of the judgment was directly attributable to the fire and thus the taxpayer was entitled to a casualty_loss deduction with respect thereto petitioners in the instant case were not required under their contract with the hewitts to repair the damage to the swimming pool and had no judgment rendered against them with respect to the swimming pool damage an element which appears to have been essential in the revenue_ruling moreover it is well established that the authoritative sources of federal tax law are in the statutes regulations and judicial decisions and not in informal irs publications zimmerman v commissioner 71_tc_367 affd without published - - opinion 614_f2d_1294 2d cir accord 330_f2d_91 9th cir 59_tc_456 51_tc_475 finally this court has previously stated that damage to property which one is leasing entitles one to a deduction for the loss sustained to the leasehold interest fryer v commissioner tcmemo_1974_77 however petitioners had no basis in their leasehold interest on the foxbriar property see fryer v commissioner supra thus the court is unable to compute or allow petitioners a deduction for any loss to a leasehold interest see millsap v commissioner supra fisher v commissioner supra sec_1 165-l1 c income_tax regs on this record the court holds that petitioners are not entitled to deduct a casualty_loss for in connection with the foxbriar property the final issue for decision is whether petitioners are entitled to a deduction for a nonbusiness_bad_debt loss in connection with the foxbriar property for petitioners claimed on their federal_income_tax return on form_4797 sales of business property a loss of dollar_figure in connection with the foxbriar property that amount consisted of the following items - - earnest money payments made on and dollar_figure the dollar_figure portion of the lease payments each month that were to be applied to the purchase_price big_number plumbing repairs made during contract period total dollar_figure on brief petitioners increased the amount claimed to dollar_figure to include the dollar_figure amount_paid when the earnest money contract was entered into although the amount claimed on their return was based on a loss from the sale_or_exchange of a capital_asset petitioners on brief contend that the dollar_figure was a nonbusiness_bad_debt under sec_166 instead of a loss from the sale_or_exchange of a capital_asset in general sec_166 allows a deduction for any debt that becomes worthless during the taxable_year however sec_166 distinguishes between business bad_debts and nonbusiness bad_debts see sec_166 sec_1_166-5 income_tax regs business bad_debts may be deducted against ordinary_income to the extent that such debts become wholly or partially worthless during the year in contrast nonbusiness bad_debts may be deducted but only as short-term_capital_losses and only if the debts are wholly worthless in the year claimed petitioners acknowledge that the claimed debt would be characterized as a nonbusiness_bad_debt a deduction for a bad_debt is limited to a bona_fide debt see sec_1_166-1 income_tax regs a bona_fide debt is defined as one that arises from a debtor-creditor relationship - - based upon a valid and enforceable obligation to pay a fixed or determinable sum of money see sec_1_166-1 income_tax regs a taxpayer must establish the validity of a debt before any portion of it may be deducted under sec_166 see 97_tc_579 sec_1_166-1 income_tax regs with respect to the money paid to the hewitts under the earnest money contract petitioners breached the earnest money contract with the hewitts and petitioners were therefore not entitled to a recovery_of those moneys under the terms of the contract those moneys were forfeited as liguidated damages to the hewitts when petitioners breached the contract moreover the hewitts were not unjustly enriched by the payments under the contract because petitioners had a contractual duty to pay those amounts and there was a possibility those moneys would be forfeited if petitioners breached the contract therefore the court finds that those moneys clearly did not constitute a bona_fide debt owed by the hewitts to petitioners with respect to the monthly payments made by petitioners to mrs hewitt and lomas mortgage after the expiration of the earnest money contract petitioners have not shown that they constituted more than fair rental value payments for petitioners’ im this includes the dollar_figure in earnest money payments as well as the dollar_figure portions of the dollar_figure monthly payments made prior to the expiration of the earnest money contract which were to have been applied toward the purchase_price --- - occupancy of the foxbriar property after the expiration of the earnest money contract and also during the time they believed they were assuming the property thus the court finds that these moneys did not constitute a bona_fide debt owed by the hewitts to petitioners with respect to the dollar_figure in plumbing repairs petitioners had a potential claim for reimbursement of these moneys in this amount was included as a part of the dollar_figure awarded to petitioners in the district_court decision as restitution for improvements and repairs made to the foxbriar property thus the dollar_figure among other_amounts gave rise to a bona_fide debt owed to petitioners by the hewitts that was reduced to judgment in rather than in there is insufficient evidence in the record to determine whether or not this debt became worthless and if so in what year ’ also as noted earlier the proceeds from the foreclosure sale were supposed to have covered this item this court is certain however that the dollar_figure was not a worthless_debt in or and this court’s review of petitioners’ tax_liability is limited to the years at issue in this case i vague assertions were made by petitioners that mr hewitt discharged this debt in bankruptcy however no indication was given as to the year in which the debt was discharged and no documentary_evidence was offered to prove the discharge - - on this record the court holds that petitioners are not entitled to the claimed nonbusiness_bad_debt deduction for decision will be entered for respondent
